internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp -plr-113644-99 date date in re parent sub a distributing sub sub sub individual a b c d e f business a business b dear plr-113644-99 this is in response to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated november and date the facts submitted for consideration are substantially as set forth below distributing is a foreign_corporation that is primarily a holding_company for sub sub and sub stock the outstanding_stock of distributing is owned by parent and individual distributing owns all of the outstanding_stock of sub a of sub and b of sub sub is a foreign_corporation that is engaged in business a sub is a foreign_corporation that is primarily a holding_company sub is a foreign_corporation that is engaged in business b of sub 2’s remaining outstanding_stock c is owned by sub a a wholly owned foreign_subsidiary of parent and d is owned by individual a non-u s citizen sub holds e of sub 3’s outstanding_stock financial information has been submitted indicating that sub and sub each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last years distributing’s management and individual have maintained a long term working relationship based on similar philosophies and business goals recent differences in philosophies and goals has caused friction in the working relationship of the two factions the resolution of which would be attained by separating sub1 from sub and sub accordingly the following transaction is proposed i distributing will contribute all of its stock interest in sub and inventory to sub solely in exchange for sub stock as a result of this transfer distributing will own in excess of percent of sub 2's outstanding_stock ii sub will transfer the inventory received from distributing to sub solely in exchange for sub stock iii sub will make a dividend distribution to sub sub will use the proceeds to redeem its stock owned by sub a after the redemption distributing will own approximately f of the outstanding shares of sub iv distributing will incorporate a new foreign_corporation controlled v distributing will transfer its shares of sub to controlled solely in exchange for all of the outstanding_stock of controlled plr-113644-99 vi the shares of controlled will be distributed to parent in exchange for all of the outstanding_stock of distributing vii cash and receivables will be distributed by distributing to individual in connection with the transaction it has been represented that a b c d e f g h i there will be no continuing relationship between distributing and controlled including their having common directors officers or key employees the provision of goods and services by one to the other company except for the possible provision of goods and services by one of the other company at arm’s length or their commonly owning property distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction the value of the sub shares received by distributing is equal to the value of the sub shares and inventory transferred in exchange therefor the fair_market_value of the controlled stock and other consideration to be received by parent from distributing will be equal to the fair_market_value of the distributing stock surrender by parent in the exchange no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of each of distributing sub sub and sub is representative of the corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the transaction at least percent of the fair_market_value of the gross assets of each of distributing and controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 no liabilities will be assumed by controlled in the transaction there is no plan or intention for either parent or individual to sell exchange transfer by gift or otherwise dispose_of any of the their stock in controlled or distributing respectively after the transaction plr-113644-99 j k l there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 following the transaction distributing indirectly through sub and sub and controlled indirectly through sub will each continue the active_conduct of their business independently and with separate employees there is no plan or intention to liquidate either distributing or controlled or to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business m no intercorporate debt will exist between the distributing and controlled at the time of or subsequent to the distribution of controlled stock n o p q r s t no two parties to the transaction are investment companies as defined in sec_368 and iv after the transaction the shareholders have no plan or intention to dispose_of the shares of distributing controlled sub sub or sub there will be no continuing transactions between distributing and controlled following the distribution either directly or indirectly however on occasion other members of the parent affiliated_group may purchase some of sub 3's product payments made in connection with all continuing transactions if any between distributing and controlled and sub will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length distributing and controlled are corporations as defined in sec_7701 and are foreign_corporations within the meaning of sec_7701 distributing controlled sub a sub sub and sub are controlled_foreign_corporations cfcs as defined in sec_957 before the proposed split-off following the proposed split-off controlled sub a and sub will remain cfcs whereas distributing sub and sub will no longer qualify as such plr-113644-99 u v w neither distributing controlled sub a sub sub nor sub is a passive_foreign_investment_company as defined in sec_1297 the requirements of sec_1_367_b_-1 of the income_tax regulations will be met with respect to the proposed split-off necessary adjustments to earnings_and_profits basis of stock_or_securities and basis of assets required by sec_367 and the sec_367 regulations will be made in connection with the proposed split-off based solely on the information submitted and the representations set forth above and provided that distributing and controlled are each a corporation within the meaning of sec_7701 and the requirements of sec_1_367_b_-1 it is held as follows the transfer by distributing to controlled of the sub stock exchange for all the stock of controlled as described above followed by the distribution of the controlled stock to parent will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of sub stock to controlled in exchange for controlled stock as described above sec_361 the basis of the sub stock received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 no gain_or_loss will be recognized to distributing upon the distribution of all of the stock in controlled sec_361 no gain_or_loss will be recognized by controlled upon receipt of property in exchange for its stock sec_1032 no gain_or_loss will be recognized to and no amount will be included in the income of parent upon the receipt of the controlled stock in exchange for its stock in distributing sec_355 the basis of the stock of controlled in the hands of parent will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 plr-113644-99 there holding_period of the controlled stock will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 notwithstanding the above rulings distributing’s transfer of sub stock to controlled in exchange for controlled stock is a reorganization to which sec_1 b - a applies and distributing’s distribution of the controlled stock to parent in exchange for distributing stock is an exchange to which sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply no opinion is expressed on whether any or all the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above- described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion is expressed on whether the transfer of the inventory by distributing to sub and by sub to sub should be stepped with the dividend distribution by sub to sub that the inventory is viewed not as exchanged under sec_351 but as sold by sub to sub or whether any income on any such sale of inventory constitutes foreign_base_company_sales_income under sec_954 subject_to inclusion in parent’s income under sec_951 see also sec_1_367_b_-4 no opinion is expressed on the application of sec_1_367_b_-4 to distributing’s transfer of the sub stock to sub no opinion is expressed regarding the redemption of the sub stock owned by sub a under sec_302 and whether any gain under sec_302 constitutes foreign_personal_holding_company_income under sec_954 subject_to inclusion in parent’s income under sec_951 see also sec_964 in addition no opinion is expressed about the tax treatment of the proposed split-off under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed split-off that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of the temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_99_1 plr-113644-99 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances the above rulings are directed only to the taxpayers who requested them sec_6110 k of the code provides that these rulings may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely yours assistant chief_counsel corporate by chief branch
